DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oka (US 6,824,421) in view of Wilber et al. (US 6,234,826).  
Oka discloses a connector comprising: a housing (20) fitted into a mating side housing (10); 5a locking arm (22) including a locking portion (28); and a slider (30), formed on an upper side of a front side of an abutting surface (at 36), the abutting surface being formed on the bending regulation portion and being orthogonal to a bending direction of the locking arm.  
Wilber teaches the slider including a slider body formed in a block shape (22), and a bending regulation portion (40) formed on a lower side of a front surface of the slider body; the push-back inclined surface (42) formed on an upper side of a front side of an abutting surface (40), the abutting surface being formed on the bending regulation portion and being orthogonal to a bending direction of the locking arm.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the slider body with a block shape, as taught by Wilber, in order to facilitate manipulation by a user.  
Regarding claim 2, Oka discloses the slider including an abutting surface (top of 36, 37) orthogonal 10to the bending direction of the locking arm, and wherein the locking arm is configured to be abutted on the abutting surface of the slider disposed at the main locking position, so as to regulate bending in the lock release direction.  
15re claim Regarding claim 3, Oka discloses a main locking portion (inside/bottom of 42, Fig. 2) locking the slider at the main locking position and a temporary locking portion (outside/top of 42) locking the slider at the temporary locking position are disposed between the housing and the slider.
Regarding claim 9, Oka discloses a pressing portion of the locking arm abutted on the slider at the main locking position so as to regulate bending in the lock release direction.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oka and Wilber, and further in view of Greiner (US 2003/0069527).  
Regarding claim 4, Greiner teaches a temporary locking hole (39) formed in a rear position in the fitting direction with respect to a locking hole (38).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to lock the slider at each position, as taught by Greiner, in order secure the slider in each desired positon.  

Regarding claim 5, Greiner teaches the slider further comprising a locking arm (22a, b) having a locking claw (22c, d) that enters the temporary locking hole at the temporary locking position.  

Regarding claim 7, Greiner teaches that when the slider at the temporary locking position is pushed in toward the fitting direction, the locking arm slides on an edge of the temporary locking hole, so that the lockingU.S. Patent Application No.: 16/716,439 Attorney Ref. No.: 6006-0524 Page 4 arm is elastically deformed inward, and the locking of the temporary locking hole by the locking claw is released.  
Regarding claim 8, Greiner teaches the slider further comprising guide grooves (on top of 22a, b, Fig. 4), the housing further comprises guide rail portions (at 20a, 2, Fig. 3), and the guide rail portions are engaged with the guide grooves such that the slider is supported by the housing to be slidable within a moveable range.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833